
	

113 HRES 597 IH: Urging the Government of the People’s Republic of China to respect the freedom of assembly, expression, and religion and all fundamental human rights and the rule of law for all its citizens and to stop censoring discussion of the 1989 Tiananmen Square demonstrations and their violent suppression.
U.S. House of Representatives
2014-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 597
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2014
			Mr. Smith of New Jersey submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Urging the Government of the People’s Republic of China to respect the freedom of assembly,
			 expression, and religion and all fundamental human rights and the rule of
			 law for all its citizens and to stop censoring discussion of the 1989
			 Tiananmen Square demonstrations and their violent suppression.
	
	
		Whereas on June 4, 1989, peaceful demonstrations held in and around Beijing’s Tiananmen Square were
			 brutally crushed by the People’s Liberation Army, carrying out the orders
			 of China’s Communist Party leadership;
		Whereas the peaceful demonstrations of 1989 called upon the Chinese Communist Party to eliminate
			 corruption, accelerate economic and political reforms, and protect human
			 rights, particularly the freedoms of expression and assembly;
		Whereas by early May 1989, an estimated 1,000,000 people joined the protests in Tiananmen Square
			 and citizens in over 400 Chinese cities staged similar protests for
			 democratic reform, including not only students, but also government
			 employees, journalists, workers, police officers, members of the armed
			 forces, and other citizens;
		Whereas on May 20, 1989, martial law was declared in Beijing, China, after authorities had failed
			 to persuade demonstrators to leave Tiananmen Square;
		Whereas during the late afternoon and early evening hours of June 3, 1989, thousands of armed
			 troops, supported by tanks and other armor, moved into Beijing to clear the Square and surrounding streets of demonstrators;
		Whereas on the night of June 3, 1989, and continuing into the morning of June 4, 1989, soldiers
			 fired into crowds, inflicting high civilian casualties, killing or
			 injuring unarmed civilians;
		Whereas tanks crushed to death some protesters and onlookers;
		Whereas independent observers report that hundreds, perhaps thousands, were killed and wounded by
			 the People's Liberation Army soldiers and other security forces;
		Whereas 20,000 people throughout China suspected of taking part in the democracy movement were
			 reportedly arrested and sentenced without trial to prison or reeducation
			 through labor, and many were reportedly tortured, with many being
			 imprisoned for decades;
		Whereas the Tiananmen Mothers is a group of relatives and friends of those killed in June 1989
			 whose demands include the right to mourn victims publicly, to call for a
			 full and public accounting of the wounded and dead, and the release of
			 those who remain imprisoned for participating in the 1989 protests;
		Whereas members of the Tiananmen Mothers group have faced arrest, harassment, and discrimination,
			 with the group's website blocked in China and international cash donations
			 made to the group to support families of victims reportedly frozen by
			 Chinese authorities;
		Whereas the Chinese Government undertakes active measures to deny its citizens the truth about the
			 Tiananmen Square Massacre, including the blocking of uncensored Internet
			 sites and weblogs, and the placement of misleading information on the
			 events of June 3, 1989, through June 4, 1989, on Internet sites available
			 in China;
		Whereas the Chinese Government continues to suppress dissent by imprisoning pro-democracy
			 activists, lawyers, journalists, labor union leaders, religious believers,
			 members of ethnic minority rights organizations, and other individuals in
			 Xinjiang and Tibet who seek to express their political or religious views
			 or their ethnic identity in a peaceful manner;
		Whereas Chinese authorities continue to harass and detain peaceful advocates for human rights,
			 religious freedom, ethnic minority rights and the rule of law, and their
			 family members, such as Nobel Prize Laureate Liu Xiaobo and his wife Liu
			 Xia, Gao Zhisheng, Wang Bingzhang, Peng Ming, Zhu Yufu, Lobsang Tsering,
			 Ilham Tohti, Yang Maodong (also known as Guo Feixiong), Sun Desheng, Liu
			 Yuandong, Guo Quan, Liu Xianbin, Yang Rongli, Alimujiang Yimiti, Yang
			 Tianshui, Wang Zhiwen, Li Chang, Gulmira Imin, Dhondup Wangchen, and Chen
			 Kegui, nephew of blind human rights activists Chen Guangcheng;
		Whereas according the Prisoner Database maintained by the United States Congressional-Executive
			 Commission on China, the Communist Government of China continues to detain
			 over 1,300 prisoners of conscience, though the number may be much higher;
		Whereas the Chinese authorities continues to maintain a system of labor camps and black jails to detain peaceful advocates for human rights and democratic freedoms, harasses and detains human
			 rights lawyers who take on cases deemed politically sensitive, limits the
			 number of children Chinese couples may have, including through the
			 practice of forced abortions and sterilizations, restricts severely the
			 religious activity of Protestants, Catholics, Tibetan Buddhists, and
			 Uyghur Muslims, conducted a 15-year campaign to eradicate Falun Gong
			 practice in China, publicly vilifies, and refuses to negotiate with, the
			 Dalai Lama over Tibetan issues, and, forcibly repatriates thousands of
			 refugees to North Korea who face persecution, imprisonment, and possible
			 execution in violation of its international commitments;
		Whereas the Government of China maintains tight control of speech, religion, and assembly, and has
			 continually received poor rankings focused on civil liberties and
			 political rights by nongovernmental organizations;
		Whereas the United States Commission on International Religious Freedom’s most recent annual report
			 has found that the Chinese government continues to perpetrate
			 particularly severe violations of religious freedom, with conditions
			 worse now than at any time in the past decade for religious minorities,
			 findings which again contributed to the Commission recommending that China
			 be designated as a country of particular concern;
		Whereas the United States Department of State’s most recent human rights report on China found
			 extrajudicial killings occurred in China;
		Whereas the United States Department of State’s most recent human rights report on China found that
			 government continued to target for arbitrary detention or arrest
				human rights activists, journalists … and former political prisoners and their family members;
		Whereas freedom of expression and assembly are fundamental human rights that belong to all people,
			 and are recognized as such under the Universal Declaration of Human Rights
			 and the International Covenant on Civil and Political Rights; and
		Whereas a government of China which respects the individual rights of all its people would be more
			 likely to have productive economic, political, and security relations with
			 its neighbors and the United States: Now, therefore, be it
	
		That the House of Representatives—
			(1)urges the Government of the People’s Republic of China to stop censoring information about the
			 Tiananmen Square massacre;
			(2)expresses sympathy to the families of those killed, tortured, and imprisoned as a result of their
			 participation in the democracy protests of June 4, 1989, in Tiananmen
			 Square, Beijing, in the People's Republic of China;
			(3)supports all peaceful advocates for human rights and the rule of law in China for their efforts to
			 advance democratic reforms and human rights during the past;
			(4)condemns the ongoing human rights abuses and persecution by the Government of the People's Republic
			 of China and its efforts to quell peaceful political dissent, censor the
			 Internet, suppress ethnic and religious minorities, limit the number of
			 children had by Chinese couples through coercion and violence, and harass
			 and detain lawyers and freedom advocates seeking the Government’s
			 commitment, in law and practice, to international human rights treaties
			 and covenants to which it is a party;
			(5)calls on the Broadcasting Board of Governors (BBG) to take all appropriate steps to circumvent
			 Chinese internet censorship and to provide information to the people of
			 China about the Tiananmen Square Massacre;
			(6)calls on the United States Government to—
				(A)make human rights, including religious freedom, a priority in bilateral discussions with the
			 Chinese Government; and
				(B)instruct the United States representative at the United Nations Human Rights Council to introduce a
			 resolution calling for an examination of the human rights practices of the
			 Government of the People’s Republic of China;
				(7)calls on the Government of the People's Republic of China to—
				(A)end the harassment, detention, torture, and imprisonment of Chinese citizens expressing their
			 legitimate freedom of religion, expression, and association, including on
			 the Internet;
				(B)release all remaining prisoners of conscience who continue to be detained as a result of their
			 participation in the peaceful pro-democracy demonstrations in 1989,
			 especially around Tiananmen Square;
				(C)end the harassment and discrimination of those involved in the 1989 protests and their families,
			 permit Chinese citizens to freely commemorate and share information about
			 Tiananmen;
				(D)allow protest participants who escaped to or are living in exile in the United States and other
			 countries, or who reside outside of China because they have been blacklisted in China as a result of their peaceful protest activity, to return to China without risk of
			 retribution or repercussion and fully repeal any laws or decrees that deny
			 them the ability to travel to China; and
				(E)end Internet, media, and academic censorship of discussions of the Tiananmen Protests and events
			 surrounding it;
				(8)calls on the Administration and Members of Congress to take steps to continue to mark the events of
			 Tiananmen Square—
				(A)meeting with participants in the demonstrations, or their families, who are living in the United
			 States;
				(B)meeting with others outside of China who have been blacklisted in China as a result of their peaceful protest activities;
				(C)signaling support for those in China who demand an independent and credible accounting of the
			 events surrounding June 4, 1989; and
				(D)supporting those advocating for accountable and democratic governance, human rights, and the rule
			 of law in China; and
				(9)finds that United States relations with China are more likely to further improve once the
			 government recognizes and respects the individual human rights of all its
			 people.
			
